[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as In
re Application of Holzhauser-Graber, Slip Opinion No. 2019-Ohio-4500.]




                                         NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.



                          SLIP OPINION NO. 2019-OHIO-4500
                  IN RE APPLICATION OF HOLZHAUSER-GRABER.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
   may be cited as In re Application of Holzhauser-Graber, Slip Opinion No.
                                    2019-Ohio-4500.]
Attorneys—Application to register as a candidate for admission to the practice of
        law—Failure to provide complete and accurate information about
        applicant’s past—Failure to prove character, fitness, and moral
        qualifications to practice law—Pending application disapproved—Prior
        bar-examination results ordered to be unsealed and released.
   (No. 2018-1425—Submitted March 26, 2019—Decided November 5, 2019.)
   ON REPORT by the Board of Commissioners on Character and Fitness of the
                                Supreme Court, No. 692.
                              _______________________
        Per Curiam.
        {¶ 1} Applicant, Gillian K. Holzhauser-Graber, of Findlay, Ohio, is a 1988
graduate of the Ohio Northern University Claude W. Pettit College of Law. On
                            SUPREME COURT OF OHIO




multiple occasions, she has applied to register as a candidate for admission to the
Ohio bar and to take the bar exam.           On September 7, 2018, the Board of
Commissioners on Character and Fitness issued a report recommending that this
court disapprove Holzhauser-Graber’s most recent bar-registration application,
dated August 2016, and grant her motion to release her 1991 bar-exam results.
Holzhauser-Graber objects to the board’s report and argues that she has carried her
burden of proving that she currently possesses the requisite character, fitness, and
moral qualifications to be admitted to the Ohio bar. Alternatively, she argues that
she should not be permanently barred from seeking admission to the Ohio bar. For
the reasons that follow, we overrule Holzhauser-Graber’s objection and disapprove
her pending application but we order that her 1991 bar-exam results be unsealed.
At this time, we make no final determination whether Holzhauser-Graber will be
permanently barred from reapplying for admission to the Ohio bar.
                               Procedural History
       {¶ 2} In 1988, when Holzhauser-Graber first sought admission to the
practice of law, the board considered allegations leveled against her in two 1984
probate cases—namely, that she had engaged in certain improprieties regarding the
assets of her deceased mentor. While the board determined that the allegations
were unsubstantiated, it also found that Holzhauser-Graber lied under oath about
who had written certain exculpatory evidence that she presented at her admissions
hearing, and it recommended that she not be permitted to take the bar exam prior
to February 1991. Notwithstanding that recommendation, this court allowed her to
take the February 1989 bar examination based on evidence that her already poor
vision was deteriorating but ordered that her results be sealed until the February
1991 exam results were released. In re Application of Holzhauser, 42 Ohio St.3d
701, 536 N.E.2d 1175 (1989). This court further ordered Holzhauser-Graber to
submit a supplemental character questionnaire to show her character and fitness
before the deadline for the February 1991 bar exam. Holzhauser-Graber submitted




                                         2
                                 January Term, 2019




a supplemental questionnaire and her character and fitness were approved in
January 1991. In May 1991, her 1989 bar-exam results were released; she did not
pass that exam.
        {¶ 3} Because Holzhauser-Graber’s character and fitness had been
approved, she was permitted to sit for the July 1991 bar exam. However, before
the results for that exam were released, the president of the Findlay/Hancock
County Bar Association contacted the board to relay allegations that Holzhauser-
Graber had perjured herself during the trial of a civil action that she had filed against
Blanchard Valley Hospital. This court then sealed Holzhauser-Graber’s July 1991
bar-examination results, pending further review of her character, fitness, and moral
qualifications for admission to the practice of law.
        {¶ 4} A panel of the board commenced an investigation and found that
Holzhauser-Graber had perjured herself in the trial. Consequently, the board
recommended that her application be denied and that she not be permitted to
reapply for admission. This court agreed that Holzhauser-Graber should not be
approved for admission but determined that she could reapply after two years,
provided that she participated in counseling and consulted with an independent
psychologist or psychiatrist approved by the board. The court further ordered
Holzhauser-Graber’s July 1991 bar-exam results to remain sealed until she received
approval as to her character, fitness, and moral qualifications for admission to the
practice of law in Ohio. See In re Application of Holzhauser, 66 Ohio St.3d 43,
607 N.E.2d 833 (1993). Her 1991 bar-exam results remain sealed.
        {¶ 5} Since 1991, Holzhauser-Graber’s applications for admission have
been denied several times. In 1996, this court, without explanation, rejected the
board’s recommendation that her 1995 application be approved and ordered her to
wait an additional two years before reapplying for admission. In re Application of
Holzhauser, 74 Ohio St.3d 1518, 660 N.E.2d 473 (1996).




                                           3
                                 SUPREME COURT OF OHIO




          {¶ 6} In January 2000, the admissions committee of the Findlay/Hancock
County Bar Association recommended that her 1998 application be denied based
on findings that Holzhauser-Graber had helped conceal her father’s assets to obtain
financial assistance for his care. She did not appeal that decision, and pursuant to
Gov.Bar R. I(12)(B), her application was considered withdrawn.
          {¶ 7} In 2014, the admissions committee recommended that her 2013
application be disapproved. That recommendation was based, in part, on her failure
to disclose her lawsuit against the Blanchard Valley Hospital and her subsequent
mischaracterization of that litigation during her character and fitness interview.
Holzhauser-Graber timely appealed that recommendation but later withdrew the
appeal.
                                The Current Proceedings
          {¶ 8} Holzhauser-Graber filed her current application on August 8, 2016.
In July 2017, the admissions committee of the Findlay/Hancock County Bar
Association recommended that her application be disapproved and that she be
permanently barred from reapplying for admission to the Ohio bar. The committee
cited Holzhauser-Graber’s 30-year history of lies that culminated in (1) her failure
to disclose on her application that she had been named as a party in two 1984
probate cases,1 (2) her failure to answer the admissions committee’s questions
about those cases, and (3) her attempt to diminish the significance of those cases in
a supplemental disclosure.
          {¶ 9} Like the admissions committee, the board was very troubled that
Holzhauser-Graber had failed to disclose previous litigation on her two most recent
applications.     Holzhauser-Graber not only failed to candidly and accurately
describe the Blanchard Valley Hospital litigation to the admissions committee in
her 2014 character and fitness interview, but she also gave confusing or evasive

1. The allegations leveled against Holzhauser-Graber in those probate cases were the primary focus
of her initial character and fitness proceeding.




                                                4
                                January Term, 2019




testimony at her most recent character and fitness hearing when she was asked
questions regarding her 2014 character and fitness interview. Furthermore, during
her most recent character and fitness hearing, Holzhauser-Graber was unable to
accurately describe the procedural history of her 2013 application—initially
declining to state whether the admissions-committee recommendation was adverse
to her and then stating that she was unable to recall whether she had appealed the
committee’s recommendation.
       {¶ 10} While the board recognized that Holzhauser-Graber had presented
evidence demonstrating “good character and fitness and the ability to conduct
herself appropriately in many realms of her life,” (emphasis added), it also
determined that she continues to have great difficulty providing complete and
truthful answers in these character and fitness proceedings. Therefore, the board
found that she had failed to carry her burden of proving that she currently possesses
the character and fitness required for admission to the Ohio bar. Although the board
did not address the admissions committee’s recommendation that Holzhauser-
Graber be permanently barred from reapplying, it recommended that we grant her
motion to release her 1991 bar-exam results.
                         Holzhauser-Graber’s Objection
       {¶ 11} Holzhauser-Graber objects to the board’s findings, arguing that she
carried her burden of proving that she currently possesses the requisite character,
fitness, and moral qualifications to be admitted to the Ohio bar upon successful
passage of the bar exam. Alternatively, she urges us to permit her to reapply for
admission to the bar if her current application is denied.
                             Analysis and Disposition
       {¶ 12} An applicant to the Ohio bar must prove by clear and convincing
evidence that he or she “possesses the requisite character, fitness, and moral
qualifications for admission to the practice of law.” Gov.Bar R. I(11)(D)(1). An
applicant’s record of conduct must justify “the trust of clients, adversaries, courts,




                                          5
                               SUPREME COURT OF OHIO




and others with respect to the professional duties owed to them.” Gov.Bar R.
I(11)(D)(3).      “A record manifesting a significant deficiency in the honesty,
trustworthiness, diligence, or reliability of an applicant may constitute a basis for
disapproval of the applicant.” Id. And two factors that may demonstrate such a
deficiency are evidence that an applicant has failed to provide complete and
accurate information concerning the applicant’s past and evidence that an applicant
has made false statements, including omissions. See Gov.Bar R. I(11)(D)(3)(g) and
(h).
           {¶ 13} We acknowledge that Holzhauser-Graber presented positive
character evidence at her most recent character and fitness hearing—including
favorable evidence from a clinical psychologist and testimony from several
witnesses who characterized her as reliable and truthful. We find, however, that
the evidence is insufficient to overcome Holzhauser-Graber’s lack of candor in this
admissions proceeding.
           {¶ 14} Over the past 30 years, Holzhauser-Graber has engaged in multiple
instances of dishonest conduct in legal proceedings, including in at least four
previous attempts to seek admission to the Ohio bar. She was initially denied
admission based on findings that she had given false testimony under oath. And in
her last two applications, Holzhauser-Graber failed to comply with instructions that
required her to disclose all the civil legal proceedings in which she had been named
a party.
           {¶ 15} After the omission of the 1984 probate cases in Holzhauser-Graber’s
current application came to her attention, she disclosed the cases in a supplemental
filing. However, she stated that she inadvertently omitted the cases from her
application and that they “were resolved with no adverse consequences” to her.
While it may be true that Holzhauser-Graber did not suffer any adverse
consequences in those cases, as the admissions committee stated, the two probate




                                           6
                               January Term, 2019




cases “are the genesis of the problems the [a]pplicant now faces regarding her
admission to the practice of law in Ohio.”
       {¶ 16} Indeed, this court refused to admit Holzhauser-Graber 30 years ago
based on the board’s finding that she gave false testimony related to the 1984
probate cases at her 1988 character and fitness hearing. Yet, on Holzhauser-
Graber’s subsequent applications, she was less than candid when she was required
to “[p]rovide a brief narrative explanation of the circumstances surrounding the
reason for any withdrawals of applications or failures to be admitted (other than
those due to failing the examination).” Specifically, in her last two applications,
she stated, “Took Feb. ’89 exam. Results sealed pending resolution of character
and fitness. Unsealed and I had failed. See Explanation to Ques. #6, attached.”
Although she did attach documentation, including the board’s report and our 1989
order to her two most recent applications, she was less than forthcoming about the
facts that (1) her character and fitness were disapproved, (2) her application was
deferred in 1988, and (3) she was only granted permission to take the February
1989 bar exam due to an extenuating circumstance—namely, the possibility that
she could be totally blind by the time she would be permitted to reapply and take
the February 1991 bar exam.
       {¶ 17} In addition to failing to disclose the 1984 probate cases or accurately
represent the disposition of her initial application, Holzhauser-Graber’s current
application includes other concerning responses. For example, Holzhauser-Graber
explained the disposition of her 1998 application as follows: “Based on change in
personal circumstances, I did not proceed. Deemed withdrawn under the Rules.
’91 exam results still sealed.” The application was considered withdrawn pursuant
to Gov.Bar R. I(12)(B) only because Holzhauser-Graber chose not to appeal the
adverse recommendation of the admissions committee. In addition, Holzhauser-
Graber failed to disclose her 2013 application and the reason she was not admitted




                                         7
                             SUPREME COURT OF OHIO




on the face of her current application—though she did mention it briefly in an
attachment to that application.
       {¶ 18} We find that Holzhauser-Graber’s failure to make a full and
complete disclosure of her past litigation and her less-than-candid explanations of
her application history on her current application for admission manifest a
significant deficiency in her honesty, trustworthiness, diligence, and reliability.
Given the recency and seriousness of that conduct, combined with her extensive
history of providing less than candid—and sometimes blatantly false—information
in connection with her character and fitness proceedings, we overrule Holzhauser-
Graber’s objection and find that she has failed to carry her burden of proving by
clear and convincing evidence that she possesses the requisite character, fitness,
and moral qualifications for admission to the bar at this time. We make no final
determination whether Holzhauser-Graber will be permanently barred from
reapplying for admission to the Ohio bar. Nevertheless, we agree that the release
of Holzhauser-Graber’s 1991 bar-exam results will assist the parties and this court
in determining how to proceed with this matter going forward.
       {¶ 19} Accordingly,        we   disapprove   Holzhauser-Graber’s      pending
application to register as a candidate for admission to the practice of law, but we
order that her results from the 1991 bar examination be unsealed and released.
                                                            Judgment accordingly.
       FRENCH and DONNELLY, JJ., concur.
       O’CONNOR, C.J., and STEWART, J., concur in part and dissent in part, and
would not unseal or release the results of applicant’s 1991 bar examination.
       KENNEDY, J., concurs in part and dissents in part, with an opinion.
       DEWINE and FISCHER, JJ., concur in part and dissent in part, and would
permanently bar applicant from applying for readmission to the Ohio bar.
                                  _________________




                                          8
                                January Term, 2019




       KENNEDY, J., concurring in part and dissenting in part.
       {¶ 20} The majority’s decision to release the 1991 bar-examination results
of applicant, Gillian K. Holzhauser-Graber, runs counter to two previous orders of
this court ordering that those results remain sealed. Holzhauser-Graber has done
nothing since those results were sealed to earn the right to see her results. The
majority’s decision today can be read only as telegraphing the hope that the results
will reveal that Holzhauser-Graber failed to pass the 1991 bar examination and that
her decades of on-again, off-again attempts to prove that she has met the character
and fitness requirements for admission to the bar will mercifully end. But like other
applicants to the bar, Holzhauser-Graber should have to demonstrate that she meets
Ohio’s character and fitness requirements before she may learn whether she has
passed the bar examination.
       {¶ 21} Pursuant to Gov.Bar R. I(1)(D), to be admitted to the practice of law
in Ohio, an applicant must, “[p]rior to taking the Ohio bar examination[,] * * * have
demonstrated that the applicant possesses the requisite character, fitness, and moral
qualifications for admission to the practice of law and have been approved as to
character, fitness, and moral qualifications under procedures provided in this rule.”
Therefore, since every applicant must meet character and fitness requirements
before even getting to sit for the bar examination, it follows that they must have
met character and fitness requirements before they may learn the results of the bar
examination.
       {¶ 22} Here, the Admissions Committee of the Findlay/Hancock County
Bar Association (“committee”) approved Holzhauser-Graber pursuant to the
character and fitness process prior to her taking the July 1991 bar examination. In
re Application of Holzhauser, 66 Ohio St.3d 43, 607 N.E.2d 833 (1993). But this
court effectively rescinded that approval after new allegations regarding
Holzhauser-Graber’s honesty arose between the time she took the July 1991 bar
examination and the date that this court announced the results from that




                                         9
                             SUPREME COURT OF OHIO




examination. This court, in addressing those allegations, ordered that Holzhauser-
Graber’s July 1991 examination results “shall remain sealed until applicant is
approved as to her character, fitness, and moral qualifications for admission to the
practice of law in Ohio.” Id. at 46. When she reapplied for admission in 1995, this
court denied her application, barred her from reapplying for two more years, and
ordered that “upon reapplication, the applicant shall undergo further review of her
character, fitness, and moral qualifications.” In re Application of Holzhauser, 74
Ohio St.3d 1518, 660 N.E.2d 473 (1996). This court also repeated the order
regarding the sealing of Holzhauser-Graber’s bar-examination results: “It is further
ordered that the applicant’s results from the July 1991 Ohio bar examination remain
sealed until such time as she is approved as to her character, fitness, and moral
qualifications for admission to the practice of law.” Id. Subsequently, after she
submitted applications in 1998 and 2013 but then withdrew her appeals from the
adverse decisions that she received from the committee, she has never received
approval as to her character, fitness, and moral qualifications for admission to the
practice of law in Ohio.
       {¶ 23} I concur in the majority’s holding in this case that once again,
Holzhauser-Graber has failed to prove by clear and convincing evidence that she
possesses the requisite character, fitness, and moral qualifications for admission to
the bar. See Gov.Bar R. I(11)(D)(1). But I dissent from the majority’s decision
ignoring our two previous orders sealing Holzhauser-Graber’s results from the July
1991 bar examination. Those results should remain sealed. Other applicants do
not get to know whether they have passed the bar examination before passing a
character and fitness evaluation, and neither should Holzhauser-Graber. And we
should respect this court’s earlier orders. Holzhauser-Graber still has not met the
conditions that this court previously imposed. She should receive her results only
if she meets those conditions; this court should not give in to Holzhauser-Graber’s
desires by removing the conditions.




                                         10
                                January Term, 2019




       {¶ 24} Instead, the majority rewards Holzhauser-Graber for her consistent
and persistent mendacity. Although she has failed time and again in receiving
approval of her character and fitness for purposes of being able to practice law in
Ohio, she still gets to peek at her bar-examination results to spare this court and the
committee another unnecessary character and fitness evaluation if it turns out that
she failed the 1991 bar examination (assuming she does not reapply for the bar
examination). It may seem like a practical solution, but at what cost? Holzhauser-
Graber has done nothing since this court sealed her results from the 1991 bar
examination to merit an unsealing. By breaking that seal, the majority weakens this
court’s rules, lowers the standard of behavior for bar applicants, and disregards this
court’s prior orders. The guiding light in discipline and admissions cases is our
precedent, and this court will have to explain away the result in this case in cases
to come.
       {¶ 25} Accordingly, I dissent in part.
                                _________________
       F. Stephen Chamberlain and Bruce Comly French, for applicant.
       Christian H. Pedersen, for the Findlay/Hancock County Bar Association.
                                _________________




                                          11